Citation Nr: 1611418	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis due to service-connected disabilities. 

2.  Entitlement to an initial disability rating in excess of 20 percent for herniated nucleus pulposus and degenerative joint disease of the lumbar spine on an extraschedular basis from December 22, 2005 to September 2, 2008, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 5, 1981 to February 28, 1991, and from March 1, 1991 to February 28, 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2006, November 2008 and January 3, 2013, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran previously requested the opportunity to testify at a Travel Board hearing.  However, in October 2015, prior to the hearing, he requested that the hearing be cancelled.  As such, his request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of all issues currently before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of TDIU on an extraschedular basis due to service-connected disabilities are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to an initial disability rating in excess of 20 percent on an extraschedular basis for herniated nucleus pulposus and degenerative joint disease of the lumbar spine from December 22, 2005 to September 2, 2008, and in excess of 40 percent thereafter are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated November 2015, the appellant notified the Board that he wished to withdraw his appeal of his claims for entitlement to TDIU on an extraschedular basis, and entitlement to an initial disability rating on an extraschedular basis for a disability rating in excess of 20 percent for herniated nucleus pulposus and degenerative joint disease of the lumbar spine from December 22, 2005 to September 2, 2008, and in excess of 40 percent thereafter.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



						(ORDER ON NEXT PAGE) 



ORDER

The claim of entitlement to TDIU on an extraschedular basis is dismissed.

The claim of entitlement to an initial disability rating in excess of 20 percent on an extraschedular basis for herniated nucleus pulposus and degenerative joint disease of the lumbar spine from December 22, 2005 to September 2, 2008, and in excess of 40 percent thereafter is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


